Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Eric Sosenko on 2/9/2022
Claims 9-10 have been cancelled.
Reasons for Allowance
Claims 1, 3, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Krishnakumar et al. (U.S Patent No. 5,474,735) and Koda et al. (US 5,681,520). For independent claim 1, Krishnakumar teaches a blow molding method performing multiple steps making a container. However, Krishnakumar does not explicitly teach that the fourth step includes contracting each stretched part of the object (i.e. in the fourth step the inflation volume maintains constant) in combination with the other features instantly claimed. Koda does not disclose these features as well. So independent claim 1 is allowable and their depended claims (i.e. claims 3 and 5-8 depend on claim 1) will be allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742